772 N.W.2d 349 (2009)
Sarah A. LAWSON, Personal Representative of the Estate of Betty Jean Buchanan, Plaintiff-Appellant,
v.
SPECTRUM HEALTH, Spectrum Health Hospitals, Butterworth Health Corporation d/b/a Spectrum Medical Center, Spectrum Health Hospitals d/b/a Spectrum Butterworth Campus, and Jihad A. Mustapha, M.D., Defendants-Appellees.
Docket No. 138978. COA No. 284144.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the April 21, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.